Citation Nr: 0731372	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a lumbar spine disability.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In May 2007, the veteran and his wife presented testimony 
before the undersigned Veterans Law Judge during a video 
conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his lumbar spine disability warrants 
the assignment of a disability rating in excess of 40 
percent.  Additionally, on his December 2006 VA Form 9, the 
veteran alleged that he warrants an increased disability 
rating on an extraschedular basis.  The record indicates that 
effective February 8, 2006, the Social Security 
Administration granted disability benefits due to the 
veteran's discogenic and degenerative back disorder.  The 
matter of entitlement to an increased disability rating and a 
TDIU on an extraschedular basis has not been considered by 
the Agency of Original Jurisdiction (AOJ).  The AOJ must 
consider whether the veteran's claims warrant referral to the 
Under Secretary for Benefits, or the Director of Compensation 
and Pension Service, for extraschedular consideration.  See 
38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
VCAA's duties to notify and assist 
regarding the claims for an increased 
rating and TDIU on an extraschedular 
basis.  

2.  The RO should determine whether the 
increased rating and TDIU claims warrant 
referral to the Under Secretary for 
Benefits, or the Director of Compensation 
and Pension Service, for extraschedular 
consideration.  If the decision is 
adverse to the veteran, he and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond prior to his case being returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



